771 F. Supp. 1556 (1991)
MARATHON OIL COMPANY, et al., Plaintiffs,
v.
Manuel LUJAN, Jr., Secretary of the Interior, et al., Defendants.
Civ. A. No. 89-F-1829.
United States District Court, D. Colorado.
July 9, 1991.
Don H. Sherwood, James M. King, Sherman & Howard, Denver, Colo., John S. White, Patton, Boggs & Blow, Washington, D.C., for plaintiffs.
*1557 Michael J. Norton, U.S. Atty., William G. Pharo, Asst. U.S. Atty., Denver, Colo., Gerald S. Fish, Michael W. Reed, Land and Natural Resources Div., Dept. of Justice, Washington, D.C., for defendants.

ORDER
FINESILVER, Chief Judge.
THIS MATTER comes before the court on the receipt of the Notice of Decision and Compliance filed by the federal defendants on July 8, 1991. The above captioned action was filed on October 19, 1989. The controversy has been prolonged: litigation concerning mining claims to oil shale land has lasted over sixty years. Numerous appeals have been taken to the Supreme Court and appellate courts. See Marathon Oil Co. v. Lujan, 751 F. Supp. 1454, 1474, Appendix A (D.Colo.1990); Tosco Corp. v. Hodel, 611 F. Supp. 1130 (D.Colo.1985), vacated, 826 F.2d 948 (10th Cir.1987); United States v. Eaton Shale Co., 433 F. Supp. 1256 (D.Colo.1977); Shell Oil Co. v. Kleppe, 426 F. Supp. 894 (D.Colo.1977), aff'd sub nom., Shell Oil v. Andrus, 591 F.2d 597 (10th Cir.1979), aff'd, 446 U.S. 657, 100 S. Ct. 1932, 64 L. Ed. 2d 593 (1980); Oil Shale Corp. v. Udall, 261 F. Supp. 954 (D.Colo.1966), aff'd, 406 F.2d 759 (10th Cir. 1969), rev'd, Hickel v. Oil Shale Corp., 400 U.S. 48, 91 S. Ct. 196, 27 L. Ed. 2d 193 (1970).
Plaintiffs in the present case are owners of real estate in Western Colorado. On April 4, 1986, plaintiffs submitted a Mineral Application, seeking issuance of patents to certain oil shale claims. Defendants' field work regarding the patents was completed in July 1987. In December 1987, plaintiffs filed all proofs for patents required by 30 U.S.C. § 29. In February 1989, the Department of the Interior issued its Final Mineral Report on plaintiffs' claims. The report recommended patenting of the claims. Although no impediments to issuance of patents remained, final issuance remained in administrative limbo until 1990. On the 20th day of June, 1990, this court entered its Memorandum Opinion and Order directing the Secretary to issue patents to the plaintiffs. Marathon Oil Co. v. Lujan, 751 F. Supp. 1454 (D.Colo.1990).
Following an appeal by the Secretary to the Tenth Circuit Court of Appeals, that court, on the 18th day of June, 1991, affirmed the Order but held that the trial court could not direct the Secretary in the exercise of his discretion. The trial court could, however, direct the Secretary to make a determination as to the issuance of the patents. Marathon Oil Co. v. Lujan, 937 F.2d 498 (10th Cir.1991). The Tenth Circuit directed the Secretary to act within fifteen days. Upon receipt of the mandate, this court directed the parties to file a status report indicating their compliance with the orders of the Tenth Circuit and this court on or before July 5, 1991.
Pursuant to the Notice of Decision and Compliance, the federal defendants indicate that Patent No. 05-91-0008 covering the subject land was signed and delivered to plaintiff on June 29, 1991.
ACCORDINGLY, the above captioned matter is deemed CLOSED. However, our opinion in this case and the affirmance of the Tenth Circuit Court of Appeals sets forth the jurisprudence in this field of mining law.